DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/02/2021 has been entered.  
4.	Currently claims 1, 9-14, 18-20, 22, 36, and 37 have been amended; and claims 7, 40-102 and 104 are canceled. Therefore, claims 1-6, 8-39, 103 and 105 are pending in this application.   
Response to Amendment
5.	The cancellation of claim 7 is sufficient to overcome the rejection set forth in the previous office-action under section §112(d).  Accordingly, the Office withdraws the above rejection. 


Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

●	Claims 1-6, 8-39, 103 and 105 are rejected under 35 U.S.C.112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “analyzing the data representative of the sample performances thereby to identify one or more symptoms exhibited in the sample performances, wherein each of the one or more symptoms corresponds to an identifiable factor affecting performance of the skill; for each symptom, identifying which of the sample performances exhibit the symptom; and for each symptom; and determining analyzing the sample performances that exhibit the symptom to determine an associated set of ODCs . . .”

does not have sufficient written description directed to the above specific sequence of steps; particularly, a set of steps that includes “for each symptom, identifying which of the sample performances exhibit the symptom”.
	The specification describes the process of determining, for each symptom, a set of ODCs; or alternately, the process of determining, for each set of identified performance affecting factors, an associated set of ODCs.    
Note that, when an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a), or first paragraph (pre-AIA ), a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure (see MPEP 2163.06).

7.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claim 11 is rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


(ii) verifying the presence of the predicted set of ODCs in sample performance data for all sample performances exhibiting the given symptom; (iii) verifying the absence of the set of ODCs in all sample performances not exhibiting the given symptom . . .”
	Accordingly, it is unclear what set of OCDs is verified for being absent in all sample performances not exhibiting the given symptom.  Consequently, claim 11 is ambiguous.    

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
Stirling 2010/0121227.
	Regarding claim 1, Stirling teaches the following claimed limitations:  a method for defining Observable Data Conditions (ODCs) configured to enable automated monitoring a physical performance of a physical skill via data derived from Performance Sensor Units (PSUs) ([0003]; [0075]; [0076]: e.g. a system/method for measuring and analyzing movements of one or more body parts of a user; wherein the system comprises one or more sensors attached to one or more sections of a garment that the user is wearing when performing a physical act(s)), the method including: capturing data representative of 
a plurality of sample performances of the skill, wherein the plurality of sample performances are performed by one or more sample performers ([0077]; [0084]: e.g. while wearing the above garment that comprises the plurality of sensors, the user performs an activity/skill, such as playing golf; and wherein each sensor gathers a corresponding data relating to the specific body part to which the sensor is attached; such as: data relating to the position and/or movement of each joint and/or appendage; data relating to balance; data relating to posture; data relating to the speed and shape of the swing, etc.); analyzing the data representative of the sample performances thereby to identify one or more symptoms exhibited in the sample performances, wherein each of the one or more symptoms
corresponds to an identifiable factor affecting performance of the skill; 
for each symptom, identifying which of the sample performances exhibit the symptom; and for each symptom, analyzing the sample performances that exhibit the symptom 
 ([0081]; [0086]; [0087]: e.g. the collected data from each sensor, which indicates position and/or movement of each joint and/or appendage, etc., is transmitted to a computing device, such as a laptop computer; and wherein the computing device analyzes the data, using one or more automated tools, and thereby generates one or more results, including: three-dimensional animations of the user’s movement; performance results indicating the user’s deviation from the average performance, etc. It is understood that such results, as applied to a golf swing, indicate: (a) the deviation of the position and/or movement of the user’s joint and/or appendage from the average [i.e. from the average position and/or movement of the corresponding joint and/or appendage]; (b) the deviation of the speed and shape of the user’s golf swing from that of the average, etc. Accordingly, the results above indicate observable conditions regarding a symptom, such as a proper/improper golf swing; and wherein the observable conditions involve: position and/or movement of the user’s joint and/or appendage; speed and shape of the user’s golf swing, etc.).
	Although the above embodiment describes at least one symptom and the ODCs associated with the symptom, Stirling does explicitly describe determining, for each symptom, an associated set of ODCs that, when observed in data derived from PSUs in respect of a performance of the skill, are representative of presence of the symptom in that performance.	
	However, Stirling already teaches an additional embodiment that allows the user to determine, using a computer, one or more observable parameters relating to each of one or more golf playing acts that the user is performing; such as: observable body alignment parameters relating to each of the left and right foot of the user; observable body alignment parameters relating to the user’s head position and/or angle, etc. ([0126] to [0131]; [0142] to [0145]).  
	It is further worth noting that the system allows the data gathered via the various sensors to be transmitted to an expert—such as a coach; wherein three-dimensional animations relating to the user’s movements are also generated; and wherein the expert 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the clamed invention, to modify Stirling’s system; for example, by incorporating an algorithm(s) that allows an expert—such as a coach—to specify one or more essential observable parameters relating to each act/movement that a user is expected to perform when engaging in a given activity; such as: (i) position and/or movement parameter(s) relating to each of the user’s limbs as applied to performing a golf swing and/or posture; (ii) position and/or angle parameter(s) relating to the user’s head as applied to performing a golf swing and/or posture, etc., wherein such analysis is stored in the system’s database as a training material(s), so that a user(s) participating in such activity (e.g. training, or playing golf) would have the option to easily acquire/store the training material(s) to his/her computing device (laptop); and wherein the computing device, via the automated tools, 
evaluates the consistency of the user’s performance based on the stored observable parameters; and thereby the system (and/or the coach) provides a relevant feedback(s) to the user (e.g. indicating proper or improper swing movements, etc.), so that the user would have a better chance to easily improve his/her skills (Also see below the discussion presented under the section “Response to Arguments”).  
	Stirling teaches the claimed limitations as discussed above. Stirling further teaches: 
e.g. the user utilizes a computing device, such as a laptop, which receives the data transmitted from one or more of the sensors, as the user is performing the skill—such as playing golf. Furthermore, as already discussed per the modification applied to claim 1, the user downloads, from the server/database, the training material(s) that  involves the sets of ODCs; and thereby the computing device utilizes automated tools to monitor the user’s performance per the sets of ODCs),
	Regarding claim 3, wherein ODCs associated with a plurality of symptoms identifiable in respect of a given skill are downloaded to and implemented by the end-user hardware, thereby to enable automated monitoring of physical performances of that skill, including automated identification of presence of one or more of the plurality of symptoms ([0081]; [0082]; [0084]; [0086]: e.g. as already indicated per claim 2, the user utilizes a computing device [such as a laptop], which receives the data transmitted from one or more of the sensors, as the user is performing the skill. In addition, per the modification above, the user downloads the training material(s) that  involves the sets of ODCs; and thereby the computing device utilizes automated tools to monitor the user’s performance per the sets of ODCs),
	Regarding claim 4, wherein the PSUs are Motion Sensor Units (MSUs) carried by a MSU-enabled garment, and wherein one of more of the symptoms are representative of three dimensional motion of a given human body point during a phase of a skill ([0081]; [0095]: e.g. the sensors on the garment includes various types of sensors, including accelerometers, wherein each accelerometer measures the X,Y,Z coordinates of a respective body part to which the accelerometer is attached, etc. It is further worth noting that the system generates, based on the data gathered using the sensors, three-dimensional animation of the user’s movements. Accordingly, the PSUs are Motion Sensor Units (MSUs) carried by a MSU-enabled garment, and wherein one of more of the symptoms are representative of three dimensional motion of a given human body point during a phase of a skill),
	Regarding claim 5, wherein the PSUs are MSUs carried by a MSU enabled garment, wherein one of more of the symptoms are representative of three dimensional
motion of multiple given human body points during one or more phases of a skill ([0081]; [0095]: e.g. the sensors on the garment includes various types of sensors, including accelerometers, wherein each accelerometer measures the X,Y,Z coordinates of a respective body part to which the accelerometer is attached, etc. It is further worth noting that the system generates, based on the data gathered using the sensors, three-dimensional animation of the user’s movements. Accordingly, the PSUs are MSUs carried by a MSU enabled garment, wherein one of more of the symptoms are representative of three dimensional
motion of multiple given human body points during one or more phases of a skill). 
	Regarding claim 11,  Stirling teaches the claimed limitations as discussed above. The limitation, “wherein, for a given symptom, determining a set of ODCs includes: (i) determining a predicted set of ODCs for the given symptom; (ii) verifying the presence of the predicted set of ODCs in sample performance data for all sample performances exhibiting the given symptom; (iii) verifying the absence of the set of ODCs in all sample performances not exhibiting the given symptom; and (iv) in the case that verification at (ii) or (iii) is unsuccessful, modifying the set of predictive ODCs”, is directed to a routine procedure that the expert in the field performs regarding a given activity/skill. 
Stirling already teaches that an expert—such as a coach— evaluates the performance data generated based on the data gathered from the various sensors, including the three-dimensional animation of the user’s performance; and wherein the expert also makes one or more findings based on the generated performance data, including interpretations regarding the performance and/or extraction of diagnostic information from the data, etc. ([0081]; [0082]). 
It is further worth noting that the performance implies, for example, playing golf; and wherein, the data being gathered and analyzed relates to one or more observable acts that the user performs when playing golf; such as: posture, shape of swing, alignment of the left/right foot, etc. ([0084]; [0086]; [0142]; [0145]).
Thus, when analyzing a given symptom—such as a golf swing—it is  understood that the coach already predicts one or more sets of observable parameters (i.e. determining a predicted set of ODCs); such as: (a) an initial expected position of the left/right hand, (b) which is followed by a movement that renders the left/right hand to 
an intermediate position, (c) which is further followed by a movement that renders the left/right hand to a final expected position, etc.  Accordingly, when evaluating the generated performance, including the three-dimensional animation, the coach typically verifies the presence of the above set of ODCs in each sample performance containing a golf swing (the symptom); also verifies the absence of the above set of ODCs in each sample performance that does not contain a golf swing (e.g. a sample performance relating to a different symptom, such as posture, etc.); and furthermore, the coach optionally revises the above OCDs, for example, if one or more of the above ODCs are common to other symptom(s), etc.  
Stirling’s system; for example, by providing an arrangement that allows the expert to specify—per each symptom: (i) an act(s)/movement(s) that one is expected to perform, and (ii) an act(s)/movement(s) that one is not expected to perform, etc., wherein such data is stored in the system’s database, so that the expert (or the system automatically) easily confirms, based on the data above, whether a given sample performance involves a given symptom (e.g. a proper/improper golf swing); and thereby further improving the accuracy of the system. 
 Stirling teaches the claimed limitations as discussed above per claim 1. Stirling further teaches: 
Regarding claim 16, wherein analyzing the sample performances thereby to identify one or more symptoms includes comparing a visual representation of a first sample performance and with a visual representation of sensor data from a second sample performance ([0075]; [0077]; [0081]; [0084]; [0086]: e.g. as the user performs each of the one or more acts, the system the system captures sensor data from each of the one or more sensors attached to the garment, wherein the gathered sensor data if analyzed via one or more automated tools to generate performance results, including a three-dimensional animation regarding the performance; and wherein the system allows the user and/or a coach to compare the user’s three-dimensional animation to one or more three-dimensional animations, etc.); 
Regarding claim 17, wherein the visual representations include three dimensional virtual body animations constructed from MCD and/or MSD for the first and second sample performances ([0081]; [0086]: e.g. as already discussed per claim 16, the system generates a three-dimensional animation of each user’s movements based on at least the data gathered from the sensors attached to the garment that each user is wearing. Accordingly, the visual representations include three dimensional virtual body animations constructed from MSD for the first and second sample performances), 
Regarding claim 19, wherein analyzing the sample performances thereby to identify the one or more symptoms includes: (i) identifying one or more optimal performances; and (ii) identifying a plurality of sub-optimal performances from among the sample performances ([0081]; [0084]; [0086]: e.g. besides generating the three-dimensional animation of the user’s performance,  based on the analysis of the data captured regarding the user’s performance [such as a golf swing, etc.], the system also generates one or more analysis results, including: the user’s average performance level; comparison of the user’s performance level with one or more suitable cohorts; comparison of the user’s performance level with that of one or more professional golfers, etc. Accordingly, the above already suggests that identifying at least one symptom includes: (i) identifying one or more optimal performances; and (ii) identifying a plurality of sub-optimal performances),
Regarding claim 20, defining objective criteria that, when satisfied, represents optimal performance, wherein (i) identifying one or more optimal performances; and (ii) identifying a plurality of sub-optimal performances use the objective criteria to distinguish optimal performance from suboptimal performance ([0081]; [0084]; [0086]: e.g. as already discussed per claim 19, the system generates, based on the analysis of the data captured regarding the user’s performance, one or more analysis results, including: the user’s average performance level; comparison of the user’s performance level with one or more 
suitable cohorts; comparison of the user’s performance level with that of one or more professional golfers, etc. Accordingly, the process already involves defining objective criteria that represent optimal performance; and thereby the objective criteria is utilized to distinguish optimal performance from suboptimal performance),
categorizing the plurality of suboptimal performance into a set of sub-optimal performance categories based on characteristics of the sub-optimal performances ([0081]; [0084]; [0086]: e.g. as already discussed per claim 20, the system generates, besides the three-dimensional animation of the user’s performance, one or more analysis results, including: the user’s average performance level; comparison of the user’s performance level with one or more suitable cohorts; comparison of the user’s performance level with that of one or more professional golfers, etc. In this regard, the suitable cohorts includes a plurality of categories—such as: a demographics category; a performance level category, etc. Accordingly, the above already suggests the categorizing the plurality of suboptimal performance into a set of sub-optimal performance categories based on characteristics of the sub-optimal performances),
Regarding claim 22, wherein analyzing the sample performances thereby to identify the one or more symptoms includes: identifying attributes which are common to a given set of sub-optimal performances belonging to a given sub-optimal performance category, being attributes that differ from attributes common to the optimal performances ([0081]; [0084]; [0086]: e.g. as already discussed per claim 21, the system generates, besides the three-dimensional animation of the user’s performance, one or more analysis results, including: the user’s average performance level; comparison of the user’s performance level with one or more suitable cohorts, etc. It is again worth noting that the suitable cohorts includes a plurality of categories—such as: a demographics category; a performance level category, etc. Accordingly, the system already involves the process of 
identifying attributes which are common to a given set of sub-optimal performances belonging to a given sub-optimal performance category, being attributes that differ from attributes common to the optimal performances),
084]; [0086]: e.g. besides capturing and analyzing the performance of the user regarding the activity, the system also captures and analyzes the performance of one or more of additional users regarding the above activity [playing golf]; and wherein the system further generates various analysis results, including: the user’s average performance level; comparison of the user’s performance level with other suitable cohorts defined by performance level; comparison of the user’s performance level with other suitable cohorts defined by demographics; comparison of the user’s performance level with one or more other users with the same gender;  comparison of the user’s performance level with one or more other users with the same age, etc. Accordingly, the implementation already involves the process of (i) capturing data representative of a plurality of sample performances of the skill by a first sample user SUI; and (ii) capturing a plurality of sample performances from each of a plurality of further sample users SU2 to SUn),
Regarding claim 24, comparing the performances of the sample users SUI to SUn thereby to identify effects of body size characteristics on either or both of (i) symptoms; and (ii) the ODCs ([0081]; [0084]; [0086]: e.g. the system already generates various results based on the analysis of the performance of each of a plurality of users; such as: comparison of the user’s performance level with one or more other users with the same gender;  comparison of the user’s performance level with one or more other users with the same age,etc. Thus, the system already compares the performances of the sample users SU1 to SUn thereby to identify effects of body size characteristics on one or more of symptoms and ODCs), 

detecting presence of a first symptom in a performance of the skill by an end user of hardware including the PSU s by detecting in data derived from the PSU s, the set of ODCs associated with the first symptom, wherein the detecting of the set of ODCs uses the identified effects of body size characteristics to account for body size characteristics of the end user ([0081]; [0084]; [0086]: e.g. the system generates, based on sensor data gathered  from the sensors [PSUs] attached to each respective user, performance data regarding each user of the plurality of users. The system further generates, based on the analysis of the performance of each user of a plurality of users, various analysis results, including: comparison of the user’s performance level with one or more other users with the same gender; comparison of the user’s performance level with one or more other users with the same age, etc. Accordingly, the identified effects of body size characteristics are used to account for body size characteristics of the end user), 
Regarding claim 26, comparing the performances of the sample users SUI to SUn thereby to identify effects of personal style on either or both of (i) symptoms; and (ii) ODCs ([0081]; [0084]; [0086]: e.g. as already discussed per claim 23, the system generates various comparison results, including: comparison of the user’s performance level with one or more other users with the same gender; comparison of the user’s performance level with other suitable cohorts defined by demographics, etc. The above suggests that the analysis involves, at least implicitly, data reflecting personal style as applied to one or more symptoms of the skill/golf playing, etc.). 
Regarding claim 27, Stirling teaches the claimed limitations as discussed above per claim 23, which involves the modification discussed per claim 1. 
The limitation, “excluding the identified effects of personal style from the ODCs”, is already addressed per the modification discussed according to claim 1 since the 
Regarding claim 28, Stirling teaches the claimed limitations as discussed above per claim 23, which involves the modification discussed per claim 1. 
Although Stirling does not explicitly describe, “defining the identified effects of personal style for a given sample user are in a set of style-focused ODCs associated with that sample user”, Stirling already teaches that, besides comparing the user’s performance with the performance of one or more other users ([0081]; [0084]; [0086]), the system further provides an option for personalized analysis of the data, including providing advice on how to improve performance, etc. ([0147]; [0163]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the clamed invention, to further modify Stirling’s system; for example, by incorporating an additional option that allows the expert—such as the coach—to further specify one or more user-specific observable parameters based on the user’s custom or style, etc., wherein such analysis is stored in the system’s database as a user-specific training material(s), so that the user participating in such activity would have additional option to easily acquire/store personalized training material(s) to his/her computing device (e.g. laptop); and wherein the computing device, using the automated tools, provides one or more feedback(s) tailored to the user, so that the user would have a further opportunity to efficiently improve his/her skill.  
Stirling teaches the claimed limitations as discussed above per claim 23.
Stirling further teaches, wherein each of the sample users SU1 to SUn are of a common ability level with respect to the skill ([0081]; [0084]; [0086]: e.g. as already discussed per claim 23, the system generates various analysis results, including: the user’s average performance level; comparison of the user’s performance level with other suitable cohorts defined by performance level, etc. Accordingly, the above indicates that each of the sample users SU1 to Sun are of a common ability level with respect to the skill).
Regarding claim 30, Stirling teaches the claimed limitations as discussed above per claim 1.
Stirling further teaches, defining data representative of a plurality virtual sample performances by applying a set of predefined transformations to the collected data for all of a subset of SU1 to SUn thereby to transform that data across a range of different body sizes and/or shapes ([0074], lines 1-8; [0077]; [0081]; [0084]; [0086]: e.g. the system captures performance data regarding each of one or more users [i.e. a subset of SU1 to SUn], as each of the one or more users perform the activity—such as playing golf; and thereby the system generates one or more analysis results relating to each user, including a respective three-dimensional animation of the performance, etc. Furthermore, the data is transformed across a range of different body sizes and/or shapes since the analysis involves categorizing each user according to the user’s gender, age, demographics, etc.),
Regarding claim 31, Stirling teaches the claimed limitations as discussed above per claim 1.

Stirling does not explicitly describe, “wherein a given set of ODCs is associated with a transformation protocol thereby to transform the ODCs for a user having a known body size and/or shape”, Stirling already teaches that, besides comparing the user’s performance with the performance of one or more other users ([0081]; [0084]; [0086]), the system further provides an option for personalized analysis of the data, including providing advice on how to improve performance, etc. ([0147]; [0163]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the clamed invention, to further modify Stirling’s system; for example, by incorporating an additional option that allows the expert—such as the coach—to further specify one or more user-specific observable parameters based on the user’s age, gender, and/or body size/shape, etc., wherein such analysis is stored in the system’s database as a user-specific training material(s), so that the user participating in such activity would have additional option to easily acquire/store personalized training material(s) to his/her computing device (e.g. laptop); and wherein the computing device, using the automated tools, provides one or more feedback(s) tailored to the user, so that the user would have a further opportunity to efficiently improve his/her skill.  
Regarding claim 32, Stirling teaches the claimed limitations as discussed above per claim 1.
Stirling further teaches, capturing data representative of a plurality of sample performances from a plurality of further sample performers that have a first ability level AL1; and capturing data representative of a plurality of sample performances a plurality having respective ability levels covering a range of ability levels AL2 to ALm (see Parag.0074, lines 1-8; Parag.0077; Parag.0081; Parag.0084 and Parag.0086: e.g. the system captures, besides performance data regarding the user, performance data regarding each of one or more other users, as each of the one or more other users perform the activity—such as playing golf; and thereby the system generates one or more analysis results relating to each user, including a respective three-dimensional animation of the performance, etc. Furthermore, the system generates various analysis results, including: the user’s average performance level; comparison of the user’s performance level with other suitable cohorts defined by performance level; comparison of the user’s performance level with one or more other users with the same age, etc. Thus, the system already captures (i) data representative of a plurality of sample performances from a plurality of further sample performers that have a first ability level AL1; and (ii) data representative of a plurality of sample performances a plurality of further sample performers having respective ability levels covering a range of ability levels AL2 to ALm).
Regarding claim 33, Stirling teaches the claimed limitations as discussed above per claim 32.
Although Stirling does not explicitly describe, “defining respective symptoms and associated ODCs for each of the ability levels AL1 to ALm”, Stirling already teaches that the system generates various analysis results, including comparing the user’s performance level with other suitable cohorts defined by performance level ([0084]; [0086]); and wherein the system further provides an option for personalized analysis of the data, including providing advice on how to improve performance, etc. ([0147]; [0163]).
Stirling’s system; for example, by incorporating an additional option that allows the expert—such as the coach—to further specify one or more level-specific observable parameters that a user shows when engaging in the activity (e.g. playing golf),  wherein such analysis is stored in the system’s database as one or more level-specific training materials, so that the user participating in such activity would have additional option to easily acquire/store a level-specific training material(s) to his/her computing device (e.g. laptop); and wherein the computing device, using the automated tools, provides one or more level-specific feedback(s) to the user, so that the user would have a further opportunity to efficiently improve his/her skill.  
Regarding claim 34, Stirling teaches the claimed limitations as discussed above per claim 32.
Stirling further teaches, per the modification discussed according to claim 1, enabling a content author to define a functionality in a training program, wherein the functionality is triggered in response to identification of a given one or the sets of ODCs in sensor data derived from the end-user's performance of the skill by an end user of hardware including the PSUs ([0086]; [0147]; [0193]: e.g. the system utilizes automated tools to evaluate the user’s performance based on the data gathered from the sensors; and 
thereby the system provides one or more feedbacks to the user; such as: the user’s average performance level; the deviation of the user’s performance from the average performance; instructional information, etc. It is understood that an expert in the field, such as a coach, initially specifies one or more specific feedbacks to be presented responsive to one or more specific acts, etc. Accordingly, the implementation already enables a content author to define a functionality in a training program, and wherein the functionality is triggered in response to identification of a given one or the sets of ODCs in sensor data derived from the end-user's performance of the skill). 
Regarding each of claims 35 and 36, Stirling teaches the claimed limitations as discussed above per claim 34. 
The limitations, “wherein the functionality includes provision of feedback to the end user” (per claim 35), and “wherein the feedback comprises a first feedback item that is selected from a plurality of feedback items” (per claim 36),  are already addressed above per the discussion presented with respect to claim 34 (see the discussion presented per claim 34 since it also applies to each of claims 35 and 36).
Regarding claim 37, Stirling teaches the claimed limitations as discussed above per claim 36.
Although Stirling does not explicitly describe, “enabling the content author to define further functionality in the training program, wherein the further functionality includes provision of further feedback that is triggered in response to a subsequent performance that does not display previously observed data conditions that triggered the provision of the first feedback item”, Stirling already teaches that  the system utilizes automated tools to evaluate the user’s performance based on the data gathered from the sensors; and thereby the system provides one or more feedbacks to the user; such as: the user’s average performance level; the deviation of the user’s performance from the average performance; instructional information, etc. ([0086]; [0147]; [0193]). 
In this regard, it is understood that an expert in the field, such as a coach, initially specifies one or more specific feedbacks to be presented responsive to one or more specific acts, etc. 
and thereby making the system more effective and beneficial to the user).
Regarding claim 38, Stirling teaches the claimed limitations as discussed above per claim 1.
Stirling teaches further teaches, a device configured to monitor physical performance of a skill by an end user via the Performance Sensor Units (PSUs) and to employ the Observable Data Conditions (ODCs), the PSUs including plurality of motion sensors attached to the end user ([0003]; [0075]; [0076]: e.g. as already discussed per claim 1, the system measures and analyzes the movements of one or more body parts of a user; and wherein the system comprises one or more sensors [PSUs] attached to one or more sections of a garment that the user is wearing when performing a physical act(s). In this regard, the system generates one or more results; and this results comprises Observable Data Conditions [ODCs]), the device including: a processing unit and a memory module configured to: receive input data from the motion sensors; and process the input data 
to identify one or more sets of the ODCs in the input data and thereby to enable the device to monitor for presence of the symptoms in the physical performance of the skill by the end user ([0075]; [0076]; [0084]; [0086]; [0095]: e.g. the system already incorporates one or more sensors, including accelerometers, which are attached to one or more sections of a garment that the user is wearing when performing a physical act(s). Accordingly, as the user performs a  physical act(s)—such as playing golf—while wearing the above garment, performance data gathered via the above sensors is transmitted to a computing device, such as a laptop computer; and wherein the computing device analyzes the data, using one or more automated tools, and thereby generates one or more results, including: a three-dimensional animation of the user’s movement; performance result indicating the user’s deviation from the average performance, etc. Also see the discussion presented per claim 1 since it also applies to claim 38).
Regarding claim 39, Stirling teaches the claimed limitations as discussed above per claim 38.
Stirling further teaches, wherein the PSUs additionally include one or more motion sensors attached to equipment utilized by the end user (Parag.0084: e.g. as already indicated per claim 38, one or more of the sensors are attached to a garment that the user is wearing. Accordingly,  the set of motion sensors additionally includes one or more motion sensors attached to equipment utilized by the end user).
Regarding claim 103, Stirling teaches the claimed limitations as discussed above per claim 38.
Stirling further teaches,  wherein the processing unit executes a software application that processes the input data from the motion sensors, the software application including a state engine ([0081]; [0084]; [0086]: e.g. the system already implements one or more automated tools, which allows the system to provide one or more feedbacks to the user based on the analysis of the performance data gathered via one or more of the sensors, which include one or more accelerometers, etc. Accordingly,  the processing unit executes a software application that processes the input data from the motion sensors, the software application including a state engine. It is worth noting that the state engine recited in the claim is merely an algorithm); 
Regarding claim 105, detecting presence of a first symptom in a performance of the skill by an end user of hardware including the PSUs by detecting in data derived from the PSUs, the set of ODCs associated with the first symptom ([0077]; [0081]; [0084]: [0086]: e.g. as already discussed per claim 1, the system gathers movement data regarding a user based on data gathered from one or more sensors [PSUs] attached to a garment that the user is wearing; wherein the gathered data is analyzed, and thereby the system generates one or more results, including the user’s deviation from the average performance. It is understood that such result already implies, for example, a result indicating the deviation of the position and/or movement of the user’s joint and/or appendage from the average.  Accordingly, the system detects presence of a first symptom in a performance of the skill by an end user of hardware including the PSUs by detecting in data derived from the PSUs, the set of ODCs associated with the first symptom). 
●	Claims 6, 8-10 and 12-14 are rejected under 35 U.S.C.103 as being unpatentable over Stirling 2010/0121227 in view of Mauri 2015/0072326.
	Regarding claim 6,  Stirling teaches the claimed limitations as discussed above per claim 1.
	Although Stirling teaches that the PSUs are MSUs carried by a MSU enabled garment, and wherein capturing the data representative of the plurality of sample performances of the skill includes capturing Motion Sensor Data (MSD) (see above the discussion applied to claim 1), Stirling does not teach capturing video data and Motion Capture Data (MCD).
Mauri discloses a system for acquisition and analysis of a user’s motor activity, wherein the system implements two acquisition sub-systems ([0022]), such as: (i) a first sub-system that captures, as the user performs a physical act(s), sensor data (i.e. MSD) from one or more sensors attached to a garment worn on a body part(s) of the user; and (ii) a second sub-system, which comprises one or more video devices for capturing video data regarding a part or the entire body of the user, as the user performs the physical act(s); wherein the video capturing process further comprises capturing data relating to one or more markers attached to the garment worn the body part(s) of the user ([0027] to [0030]; [0037]; [0043]; [0049]); and wherein the system further implements an algorithm(s) that correlates analysis results from the above sub-systems in order to determine consistency of detected parameters; and wherein the system further provides the user with a result and/or feedback indicating whether the user is performing the given physical act(s) correctly or not, etc. ([0031] to [0034]; [0080]; [0084]).  
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the clamed invention, to modify Stirling’s system in view of Mauri; for example, by incorporating a video acquisition sub-system, which comprises one or more video devices for capturing video data regarding one or more body parts of the user, as the user is performing the activity (such as playing golf), wherein the user further attaches, besides the motion sensor units, one or more markers (e.g. optical markers) to one or more positions on the garment; and wherein the system’s algorithm(s) is further updated to consider the video data acquired via the video acquisition sub-system, which includes data relating to one 
	Regarding claim 8, Stirling in view of Mauri teaches the claimed limitations as discussed above.
	The limitation, “wherein the video data includes video data captured from a plurality of viewing angles”, is also addressed according to the modification discussed per claim 6 since the video acquisition sub-system already comprises multiple video devices for capturing one or more body parts of the user (i.e. such arrangement of multiple video devices, which are capturing video data regarding one or more body parts of the user, already suggests capturing video data from a plurality of viewing angles). 
	Regarding claim 9, Stirling in view of Mauri teaches the claimed limitations as discussed above.
	Regarding the limitation, “wherein analyzing the data representative of the sample performances includes human visual analysis of the video data, thereby to identify symptoms exhibited in the sample performances”, the modified system per claim 6 already generates, besides the results generated using the MSD, video data regarding the user’s performance, including analysis results based om MCD.
It is further worth noting that Stirling already teaches that an expert—such as a coach—evaluates performance data generated based on the data gathered from the various sensors, including the three-dimensional animation of the user’s performance; 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the clamed invention, to further modify Stirling’s system; for example, by incorporating an option that allows the expert—such as the coach—to further evaluate the video data and MCD generated regarding the user’s performance, besides evaluating the performance data and/or animation generated based on the MSUs, in order to provide the expert with a further opportunity to verify the consistency of the results generated via the two sub-systems, before the expert identifies the one or more observable parameters relating to each act,  so that the expert would have a better chance to specify a more reliable or consistent observable parameters.  
	Regarding claim 10, Stirling in view of Mauri teaches the claimed limitations as discussed above per claim 9.
	The limitation, “analyzing either or both of MCD and MSD from the sample performances that the visual analysis identifies as exhibiting a given one of the symptoms thereby to identify digitized data representative of the given symptom”, is already addressed above according to the modification discussed per claim 9 (e.g. the analysis already involves the analysis of the video data and MCD and/or MSD from the sample performances, which the visual analysis identifies as exhibiting a given symptom; and thereby digitized data representative of the symptom is identified). 
	Regarding claim 12, Stirling teaches the claimed limitations as discussed above per claim 1.
Stirling already teaches that capturing data representative of each of the plurality of sample performances of the skill by a sample performer includes capturing one or more sets of sensor data representative of the sample performance ([0075]; [0077]; [0084]: e.g. as the user is  performing a physical act(s), one or more of the sensors, which are attached to one or more sections of the garment that the user is wearing, gathers data regarding the physical act(s). Accordingly, the system captures data representative of each of the plurality of sample performances of the skill by the user).
	Stirling does not teach capturing one or more sets of video data representative of the sample performance.
However, Mauri discloses a system for acquisition and analysis of a user’s motor activity, wherein the system implements two acquisition sub-systems ([0022]), such as: (i) a first sub-system that captures, as the user performs a physical act(s), sensor data (i.e. MSD) from one or more sensors attached to a garment worn on a body part(s) of the user; and (ii) a second sub-system, which comprises one or more video devices for capturing video data regarding a part or the entire body of the user, as the user performs the physical act(s); wherein the video capturing process further comprises capturing data relating to one or more markers attached to the garment worn the body part(s) of the user ([0027] to [0030]; [0037]; [0043]; [0049]); and wherein the system further implements an algorithm(s) that correlates analysis results from the above sub-systems in order to determine consistency of detected parameters; and wherein the system further provides the user with a result and/or feedback indicating whether the user is performing the given physical act(s) correctly or not, etc. ([0031] to [0034]; [0080]; [0084]).  
Stirling’s system in view of Mauri; for example, by incorporating a video acquisition sub-system, which comprises one or more video devices for capturing video data regarding one or more body parts of the user, as the user is performing the activity (such as playing golf), wherein the user further attaches, besides the motion sensor units, one or more markers (e.g. optical markers) to one or more positions on the garment; and wherein the system’s algorithm(s) is further updated to consider the video data acquired via the video acquisition sub-system, which includes data relating to one or more of the markers (MCD), each signifying the position and/or movement of a corresponding body part to which the marker is attached; and wherein the system further determines the consistency of the analysis results by correlating the results obtained from one or more of the MSUs with that of the corresponding MCD, etc., in order to improve the accuracy and/or reliability of the results that the system provides to the user. 
Regarding claim 13, Stirling in view of Mauri teaches the claimed limitations as discussed above per claim 12.
	Regarding the limitation, “wherein: analyzing the sample performances thereby to identify the one or more symptoms includes comparing sample performances based on their respective one or more sets of video data; and for each of the symptoms, determining an associated set of ODCs includes analyzing the one or more sets of captured sensor data of the sample performances identified as exhibiting the symptom”, the modified system per claim 12 already generates, besides the results generated 
Furthermore, Stirling already teaches that an expert—such as a coach—evaluates performance data generated based on the data gathered from the various sensors, including the three-dimensional animation of the user’s performance; and wherein the expert also makes one or more findings based on the generated performance data, including interpretations regarding the performance and/or extraction of diagnostic information from the data, etc. ([0081]; [0082]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the clamed invention, to further modify Stirling’s system; for example, by incorporating an option that allows the expert—such as the coach—to further evaluate the video data and MCD generated regarding the user’s performance, besides evaluating the performance data and/or animation generated based on the MSUs, in order to provide the expert with a further opportunity to verify the consistency of the results generated via the two sub-systems, before the expert identifies the one or more observable parameters relating to each act,  so that the expert would have a better chance to specify a more reliable or consistent observable parameters.  
Regarding claim 14, Stirling teaches the claimed limitations as discussed above per claim 1, which involves capturing data representative of each of the plurality of sample performances of the skill by a sample performer (see discussion per claim 1).
Stirling does not describe, capturing one or more sets of video data representative of the performance; and analyzing the sample performances thereby to 
However, Mauri discloses a system for acquisition and analysis of a user’s motor activity, wherein the system implements two acquisition sub-systems ([0022]), such as: (i) a first sub-system that captures, as the user performs a physical act(s), sensor data (i.e. MSD) from one or more sensors attached to a garment worn on a body part(s) of the user; and (ii) a second sub-system, which comprises one or more video devices for capturing video data regarding a part or the entire body of the user, as the user performs the physical act(s); wherein the video capturing process further comprises capturing data relating to one or more markers attached to the garment worn the body part(s) of the user ([0027] to [0030]; [0037]; [0043]; [0049]); and wherein the system further implements an algorithm(s) that correlates analysis results from the above sub-systems in order to determine consistency of detected parameters; and wherein the system further provides the user with a result and/or feedback indicating whether the user is performing the given physical act(s) correctly or not, etc. ([0031] to [0034]; [0080]; [0084]).  
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the clamed invention, to modify Stirling’s system in view of Mauri; for example, by incorporating a video acquisition sub-system, which comprises one or more video devices for capturing video data 
regarding one or more body parts of the user, as the user is performing the activity (such as playing golf), wherein the user further attaches, besides the motion sensor units, one or more markers (e.g. optical markers) to one or more positions on the 
●	Claim 15 is rejected under 35 U.S.C.103 as being unpatentable over Stirling 2010/0121227 in view of Mauri 2015/0072326 and further in view of Mann 2005/0196737.
Regarding claim 15, Stirling in view of Mauri teaches the claimed limitations as discussed above per claim 14.
Stirling in view of Mauri does not teach, wherein comparing performances based on their respective sets of video data includes defining overlying video data in which a set of video data showing a first sample performance is overlaid on a corresponding set of video data showing a second sample performance, thereby to enable visual identification of differences in performance motion between the first sample performance and second sample performance.
However, Mann discloses a system for measuring and evaluating performance of a physical skill of a user, wherein one or more models are generated based on video data captured from one or more professionals performing the physical act ([0029] to [0042]); and wherein the system also allows the user to capture video data regarding 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the clamed invention, to further modify the invention of Stirling in view of Mauri and further in view of Mann;  for example by incorporating an algorithm(s) that allows the user (e.g. the coach and/or the user) to more accurately analyze the user’s performance by comparing the video data generated regarding the user to one or more video data generated from other users (e.g. a professional golfer, etc.), wherein the algorithm(s) executes one or more scaling subroutines to compensate for body size and/or shape differences, etc., and wherein the algorithm(s) allows a first video data (e.g. the user’s video data) to be superimposed on a second video data (e.g. the video data of professional golfer), etc., in order to enable the coach (and/or the user) to easily estimate degree of accuracy of the user, so that the coach (and/or the system automatically) provides one or more specific feedbacks to the user based on the determined degree of accuracy.  
●	Claim 18 is rejected under 35 U.S.C.103 as being unpatentable over Stirling 2010/0121227 in view of Mahajan 2006/0025229.
Regarding claim 18, Stirling teaches the claimed limitations as discussed above per claim 17. 
Stirling does not explicitly describe, wherein comparing a visual representation of a first sample performance and with a visual representation of a second sample performance includes superimposing the visual representation of MCD and/or MSD MSD from the second sample performance.
However, Mahajan discloses a system that allows a user to track and analyze one or more physical skills that the user is performing  ([0030] to [0034]); and wherein the system further allows the user to compare his/her physical skill with that of another user—such as a professional; wherein the system generates animation relating to the user’s performance; and thereby the user’s animation is compared with the animation of the professional, for example, by overlying  the user’s animation over the animation of the professional or vice versa ([0135] to [0142]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the clamed invention, to further modify the invention of Stirling in view of Mahajan;  for example by incorporating an algorithm(s) that allows the user (e.g. the coach and/or the user) to more accurately analyze the user’s performance by comparing the animation generated regarding the user to one or more animations from other users (e.g. a professional golfer, etc.), wherein the algorithm(s) allows a first animation (the user’s animation) to be superimposed on a second animation (e.g. the animation of the professional golfer), etc., in order to enable the coach (and/or the user) to easily estimate degree of accuracy of the user, so that the coach (and/or the system automatically) provides one or more specific feedbacks to the user based on the determined degree of accuracy.  



Response to Arguments.
9. 	Applicant’s arguments have been fully considered (the arguments filed on 04/02/2021); however, the arguments are not persuasive. Applicant argues, 
Independent claim 1 distinguishes over Stirling at least by reciting, "analyzing the data representative of the sample performances thereby to identify one or more symptoms exhibited in the sample performances . . . Stirling fails to disclose or suggest identifying symptoms exhibited in sample performances or determining from performances that exhibit the symptoms observable data conditions that "are representative of presence of the symptom" in a performance. 
Stirling fails to disclose or suggest use of symptoms because Stirling simply does not employ or suggest the concept of symptoms. Instead, Stirling analyzes specific measurements . . . 
Stirling discloses "one or more observable parameters relating to each of one or more golf acts ... such as: observable body alignment parameters relating to each of the left and right foot ... the user's head position and/or angle, etc." This portion of Stirling discloses measuring biometrics of a user/golfer and comparing the user's biometrics to fixed biometrics . . . Stirling is directed to monitoring of the user's performance and does not suggest identifying any symptoms from sample performances  . . . Stirling does not teach determining or using ODC's associated with symptoms to identify symptoms, but Stirling teaches direct comparisons of the monitored biometrics to target biometrics. 
Stirling more particularly fails to suggest identifying which sample performances exhibit a system and analyzing the specific identified sample performances exhibiting a symptom to determine a set of ODCs for the symptom . . .  
A significant problem in analysis of motion data for training of physical skills is identification of which combinations of motion data are important . . . 
Claim 1 by reciting, "analyzing the data representative of the sample performances thereby to identify one or more symptoms . . . is directed to a significant advance over the systems and methods that Stirling discloses. Claim 1 is thus patentable over Stirling. 
Claims 2-5, 11, 16, 17, 19-39, 103, and 105 depend from claim 1 and are patentable over Stirling for at least the same reasons that claim 1 is patentable over Stirling . . .

However, the Office disagrees with the above arguments at least for the following reasons:   
Firstly, unlike Applicant’s assertion, Stirling does teach the process of identifying one or more symptoms. For instance, when a user performs a golf swing during a golf play, Stirling analyzes sample performances of the user gathered using one or more sensors, and thereby identifies one or more results; such as: the deviation 
The above observation confirms that Stirling indeed identifies one or more symptoms exhibited in sample performances; such as identifying proper and/or improper golf swing acts/movements, etc. Consequently, Applicant’s assertions are certainly not persuasive. For instance, Applicant has incorrectly concluded that  “Stirling simply does not employ or suggest the concept of symptoms. Instead, Stirling analyzes specific measurements”. It is worth noting that the reference is not necessarily required to mention the term “symptom” or “symptoms”. Instead, one has to consider the contextual meaning of the above term(s) as used in the claims.
Moreover, the process of making measurements does not negate Stirling’s teaching regarding the process of identifying one or more symptoms exhibited in sample performances. For instance, Stirling may take, using one or more sensors, several biometric measurements relating to the golfer’s actions. However, such measurements do not affect the teaching indicated above. In addition, as already pointed out above, Stirling generates—based on data gathered using one or more sensors—a three-dimensional animation that shows the user’s movements ([0081]). Accordingly, such animation already indicates, for example, one or more golf swing movements, etc.  
Secondly, per the obviousness analysis discussed under section §103, Stirling is modified by incorporating an algorithm(s) that allows a coach to specify one or more essential observable parameters relating to each act/movement; such as: (i) position and/or movement parameter(s) relating to each of the user’s limbs as applied to e.g. indicating proper or improper swing movements, etc.), so that the user would have a better chance to easily improve his/her skills.
However, Applicant does not appear to consider the obviousness analysis as a whole. 
In addition, the section cited above ([0081]) already suggests the process of identifying sample performances that exhibit one or more symptoms. This is because the sample performances of the user involves various movements that the user made during golf playing, including one or more golf swing movements. Accordingly, the animation displays one or more proper/improper golf swing movements that the user made during the golf play. Of course, given the modification discussed above per section §103, such sample performances that exhibit the symptom are analyzed to determine a set of ODCs associated with the symptom. So far, Applicant has not challenged the obviousness analysis established in the office-action.  
●	Applicant’s arguments directed to the additional references have also been considered. Applicant is generally arguing that the additional references do not cure the issues raised with respect to claim 1 (e.g. see pages 12-13 of the argument). However, as already discussed above, claim 1 is obvious over the teaching of Stirling; and therefore, the discussion presented with respect to claim 1 also applies to the rest of the current claims.  
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715